
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2512
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  Federal land in Clark County, Nevada, for the environmental remediation and
		  reclamation of the Three Kids Mine Project Site, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Three Kids Mine Remediation and
			 Reclamation Act.
		2.DefinitionsIn this Act:
			(1)Hazardous
			 substance; pollutant or contaminant; release; remedy;
			 responseThe terms hazardous substance,
			 pollutant or contaminant, release,
			 remedy, and response have the meanings respectively
			 set forth for those terms in section 101 of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9601).
			(2)Henderson
			 redevelopment agencyThe term Henderson Redevelopment
			 Agency means the public body, corporate and politic, known as the
			 redevelopment agency of the City of Henderson, Nevada, established and
			 authorized to transact business and exercise its powers in accordance with the
			 Nevada Community Redevelopment Law (Nev. Rev. Stat. 279.382 to 279.685,
			 inclusive).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Nevada.
			(5)Three Kids Mine
			 Federal LandThe term Three Kids Mine Federal Land
			 means the parcel or parcels of Federal land consisting of approximately 948
			 acres in sections 26, 34, 35, and 36, Township 21 South, Range 63 East, Mount
			 Diablo Meridian, Nevada, as depicted on the map entitled Three Kids Mine
			 Project Area and dated February 6, 2012.
			(6)Three Kids Mine
			 Project SiteThe term Three Kids Mine Project Site
			 means the Three Kids Mine Federal Land and the adjacent approximately 314 acres
			 of non-Federal land, together comprising approximately 1,262 acres, as depicted
			 on the map entitled Three Kids Mine Project Area and dated
			 February 6, 2012.
			3.Land
			 conveyance
			(a)In
			 generalNotwithstanding
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1712, 1713) and any other provision of law, as soon as
			 practicable after fulfillment of the conditions in subsection (b), and subject
			 to valid existing rights, the Secretary shall convey to the Henderson
			 Redevelopment Agency all right, title, and interest of the United States in the
			 Three Kids Mine Federal Land.
			(b)Conditions
				(1)Determination of
			 fair market valueThe
			 Secretary shall administratively adjust the fair market value of the Three Kids
			 Mine Federal Land as determined pursuant to paragraph (2) by deducting from the
			 fair market value of the Three Kids Mine Federal Land the reasonable
			 approximate assessment, remediation and reclamation costs for the Three Kids
			 Mine Project Area as determined pursuant to paragraph (3). The Secretary shall
			 begin the appraisal and cost determination under paragraphs (2) and (3),
			 respectively, not later than 30 days after the date of the enactment of this
			 Act.
				(2)AppraisalThe Secretary shall determine the fair
			 market value of the Three Kids Mine Federal Land based on an appraisal without
			 regard to any existing contamination associated with historical mining or other
			 uses on the property and in accordance with nationally recognized appraisal
			 standards including the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal Practice. The
			 Henderson Redevelopment Agency shall reimburse the Secretary for costs incurred
			 in performing the appraisal.
				(3)Remediation and
			 reclamation costsThe
			 Secretary shall prepare a reasonable approximate estimation of the costs to
			 assess, remediate, and reclaim the Three Kids Mine Project Site. This
			 estimation shall be based upon the results of a comprehensive Phase II
			 environmental site assessment of the Three Kids Mine Project Site prepared by
			 the Henderson Redevelopment Agency or its designee that has been approved by
			 the State, and shall be prepared in accordance with the current version of ASTM
			 International Standard E–2137–06 entitled Standard Guide for Estimating
			 Monetary Costs and Liabilities for Environmental Matters. The Phase II
			 environmental site assessment shall, without limiting any additional
			 requirements that may be required by the State, be conducted in accordance with
			 the procedures of the current versions of ASTM International Standard E–1527–05
			 entitled Standard Practice for Environmental Site Assessments: Phase I
			 Environmental Site Assessment Process and ASTM International Standard
			 E–1903–11 entitled Standard Practice for Environmental Site Assessments:
			 Phase II Environmental Site Assessment Process. The Secretary shall
			 review and consider cost information proffered by the Henderson Redevelopment
			 Agency and the State. In the event of a disagreement among the Secretary,
			 Henderson Redevelopment Agency, and the State over the reasonable approximate
			 estimate of costs, the parties shall jointly select one or more experts to
			 advise the Secretary in making the final determination of such costs.
				(4)ConsiderationThe
			 Henderson Redevelopment Agency shall pay the fair market value, if any, as
			 determined under this subsection.
				(5)Mine remediation
			 and reclamation agreement executedThe Secretary receives from
			 the State notification, in writing, that the Mine Remediation and Reclamation
			 Agreement has been executed. The Mine Remediation and Reclamation Agreement
			 shall be an enforceable consent order or agreement administered by the State
			 that—
					(A)obligates a party to perform, after the
			 conveyance of the Three Kids Mine Federal Land under this Act, the remediation
			 and reclamation work at the Three Kids Mine Project Site necessary to complete
			 a permanent and appropriately protective remedy to existing environmental
			 contamination and hazardous conditions; and
					(B)contains
			 provisions determined to be necessary by the State, including financial
			 assurance provisions to ensure the completion of such remedy.
					(6)NotificationThe Secretary receives from the Henderson
			 Redevelopment Agency notification, in writing, that the Henderson Redevelopment
			 Agency is prepared to accept conveyance of the Three Kids Mine Federal Land
			 under this Act. Such notification must occur not later than 90 days after
			 execution of the Mine Remediation and Reclamation Agreement referred to in
			 paragraph (5).
				4.Withdrawal
			(a)In
			 generalSubject to valid existing rights, for the 10-year period
			 following the date of the enactment of this Act or on the date of the
			 conveyance required by this Act, whichever is earlier, the Three Kids Mine
			 Federal Land is withdrawn from all forms of—
				(1)entry,
			 appropriation, operation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 the mineral leasing, mineral materials, and the geothermal leasing laws.
				(b)Existing
			 reclamation withdrawalsSubject to valid existing rights, any
			 withdrawal of public land for reclamation project purposes that includes all or
			 any portion of the Three Kids Mine Federal Land for which the Bureau of
			 Reclamation has determined that it has no further need under applicable law is
			 hereby relinquished and revoked solely to the extent necessary to exclude from
			 the withdrawal the land no longer needed and to allow for the immediate
			 conveyance of the Three Kids Mine Federal Land as required under this
			 Act.
			(c)Existing
			 reclamation project and permitted facilitiesWithout limiting the
			 general applicability of section 3(a), nothing in this Act shall diminish,
			 hinder, or interfere with the exclusive and perpetual use by existing rights
			 holders for the operation, maintenance, and improvement of water conveyance
			 infrastructure and facilities, including all necessary ingress and egress,
			 situated on the Three Kids Mine Federal Land that were constructed or permitted
			 by the Bureau of Reclamation prior to the effective date of this Act.
			5.ACEC boundary
			 adjustmentNotwithstanding
			 section 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1717), the boundary of the River Mountains Area of Critical
			 Environmental Concern (NVN 76884) is hereby adjusted consistent with the map
			 entitled Three Kids Mine Project Area and dated February 6,
			 2012.
		6.Release of the
			 United StatesUpon making the
			 conveyance under section 3, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or derivative
			 of a petroleum product of any kind), solid waste, mine materials or mining
			 related features (including tailings, overburden, waste rock, mill remnants,
			 pits, or other hazards resulting from the presence of mining related features)
			 at the Three Kids Mine Project Site in existence on or before the date of the
			 conveyance.
		7.Southern Nevada
			 Public Lands Management ActSouthern Nevada Public Land Management Act
			 of 1998 (31 U.S.C.
			 6901 note;
			 Public Law
			 105–263) shall not apply to land conveyed under this
			 Act.
		
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk.
		
	
